CONFESSION OF ERROR

PER CURIAM.
This is an appeal from the denial of a motion to correct an illegal sentence imposed after the revocation of the appellant’s probation. The state commendably and correctly concedes that not only was the sentencing guideline scoresheet incorrectly calculated, but there are a host of other errors which are apparent from the face of the record such as the miseharac-terizations of the degrees of the various felonies committed by the appellant and, the omission of some of the appellant’s prior convictions. Moreover, as a result of the miscalculations in the scoresheet, it appears that the trial court imposed a departure sentence for which no reasons were given, without being aware that it was doing so.
For these reasons, we therefore reverse and remand for a resentencing hearing. Since the trial court believed that the sentence imposed was within the guidelines and did not consider whether a departure sentence was warranted, upon remand, we agree with the state that the trial court is not precluded from considering whether a departure sentence is warranted. See State v. Betancourt, 552 So.2d 1107, 1108 (Fla.1989).
Reversed and remanded for further proceedings.